Dear Representative Daniel:
We received your request for an opinion.  Specifically, you inquire as to the naming of a portion of a public building in honor of an individual.
La. R.S. 14:316 pertains to the naming of public buildings.  This statute prohibits the naming of any public building which is built, constructed, and maintained, in whole or in part, with public funds in honor of any living person.
The building at issue, as outlined in your request, is the Baton Rouge Planetarium.  You indicate that this is funded by both city and state funds.  It is our understanding that you would like to name a portion of the building, a wing, after one of the donors who is alive.  We previously opined that a portion of a public building may be named in honor of a living person without violating  La. R.S. 14:316.  See Atty. Gen. Op. Nos. 86-814. Accordingly, it is our opinion that a wing of the Baton Rouge Planetarium may be named in honor of a living person.
We trust this adequately responds to your request.  If you need additional information or have any questions or comments, please do not hesitate to contact our office.  With kindest regards, I am
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              By: TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dra
                            December 18, 1986                          OPINION NUMBER 86-814                              Rel. 12-29-86
Ms. Rose M. Loving                   16 Ciminal law — Crime ORLEANS PARISH SCHOOL BOARD          97 Schools  School 4100 Touro Street                       Districts — Property New Orleans, Louisiana  70122        A portion of a public building, such as a library within a school building, Dear Ms. Loving:                     may be named for a living person.
You have requested our opinion as to the legality of recognizing a living person by dedicating the library of a school in his honor.
La. R.S. 14:316 states that "No pulic building . . . shall be named in honor of any living person." This is criminal statute and as such must be strictly construed.
Therefore, it is the opinion of this office that a portion of a public building, such as a library within a school building, may be named for a living person.
If you have any further questions on this or any other matter, please advise.
Sincerely,
                                     WILLIAM J. GUSTE, JR. Attorney General
                                     BY: ______________________ DAVID G. SANDERS Assistant Attorney General